UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4146



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


YUESEYUAN CRUEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-858)


Submitted:   July 24, 2003                 Decided:   August 18, 2003


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Kevin Frank McDonald, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Yueseyuan Cruel made a conditional guilty plea to possessing

fifteen counterfeit securities, in violation of 18 U.S.C. § 513(a)

(2000).     He was sentenced to fifteen months imprisonment.                          On

appeal, counsel has filed a brief under Anders v. California, 386

U.S. 738 (1967), alleging that there are no meritorious claims on

appeal but raising the following issue: whether 18 U.S.C. § 513(a)

is constitutional in light of United States v. Lopez, 514 U.S. 549

(1995).       We   review    de    novo    whether     a     federal      statute     is

constitutional.     United States v. Buculei, 262 F.3d 322, 327 (4th

Cir. 2001), cert. denied, 535 U.S. 963 (2002).

      We find that a violation of § 513(a) contains a jurisdictional

element which shows an affect on interstate or foreign commerce,

and thus the statute does not run afoul of Lopez.                         See United

States v. Kovach, 208 F.3d 1215, 1217 (10th Cir. 2000).                        Thus, we

agree with counsel that this claim fails on appeal. Despite notice

of   his   right   to   do   so,   Cruel      has   failed    to   file    a    pro   se

supplemental brief.

      We have examined the entire record in this case in accordance

with the requirements of Anders, and find no meritorious issues for

appeal.    Accordingly, we affirm.            This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.                      If the client

requests that a petition be filed, but counsel believes that such


                                          2
a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3